Citation Nr: 0936015	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-05 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of mitral valve replacement.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
prior to his retirement in October 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a February 
2005 decision, the RO granted service connection for 
residuals of mitral valve replacement.  By letter dated the 
following month, the Veteran was advised that a 10 percent 
evaluation would be assigned pending the receipt of 
additional evidence.  Following an April 2005 Department of 
Veterans Affairs (VA) examination, the RO, by rating action 
dated in May 2005, assigned a 10 percent evaluation for 
residuals of mitral valve replacement, effective September 
2004.  An October 2007 Board decision confirmed the 10 
percent evaluation.  The Veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated May 2008, granted a Joint Motion for 
Remand (JMR).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that a higher rating is warranted for 
residuals of mitral valve replacement.  The record reflects 
that the Veteran has undergone several VA examinations to 
determine the severity of his heart condition.  Mitral valve 
replacement is evaluated pursuant to the provisions of 
Diagnostic Code 7016.  Evaluations are assigned based on the 
METs capacity, or evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram or X-ray.  It 
appears that the METs capacity, if listed at all on the 
examination reports, was estimated, and not obtained through 
appropriate testing.  In addition, the examinations failed to 
note whether cardiac hypertrophy or dilatation was 
present.  

Thus, the Board finds that a current examination is 
necessary, which includes objective testing.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED for action as follows:

1.  The RO/AMC should contact the Veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for the residuals of 
his mitral valve replacement since 2004.  
After securing the necessary 
authorizations for release of this 
information, the RO/AMC should seek to 
obtain copies of all treatment records 
referred to by the Veteran.

2.  The Veteran should then be afforded a 
VA heart examination to determine the 
nature and extent of his heart condition.  
The examination report should include the 
Veteran's METs capacity, determined after 
exercise testing.  In addition, the 
report should whether there is dyspnea, 
fatigue, angina, dizziness or syncope, 
and if there is evidence of cardiac 
hypertrophy or dilatation.  All necessary 
tests should be performed.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




